Title: To George Washington from Joshua Barney, 21 February 1791
From: Barney, Joshua
To: Washington, George



Sir
Philadelphia Feby 21st 1791

Congress having this day determined that they will not make me an allowance for claims I have against the U.S. for monies

expended in making my escape from prison in England, and expences in returning to America, nor will they grant Commutation to me as an Officer of the Navy, I beg leave to mention to your Excellency that the monies claimed as above amounting to the sum of 896 dollars which was Absolutely expended, were more in Value than I ever received from the United States for near Nine years service, exclusive of what it has cost me, in making this application. Under these hard circumstances, I am advised by my friends to Solicit your Patronage for an appointment under the General Government. I have therefore taken the liberty to inclose a Memorial to that effect hoping your Excellency will be pleased to grant the prayer. The length of time I have been from my friends in Baltimore, and not expecting that such an application would be necessary prevented my obtaining letters from my friends to your Excellency on this head, but flatter myself that the recommendation which my very particular friend Doctr McHenry gave me on a former occasion will now have its due weight—The Legislature of Maryland at thier last Session appointed me One of the Auctioneers for Baltimore, but an Association having taken place in that town among the Merchants & others, not to purchase at Vendue, have rendered that Office of no consequence. I was also appointed Clerk to the Federal Courts for Maryland, but that Office I must resign having expended near 50 dollrs in the last year more than the amount of ⟨my⟩ fees. The only motive for my application is the support of a Wife and five children, untill it shall please my Country to call me into Actual Service, when I shall most cheerfully Obey, And Am Your Excelly Most Obt Servt

Joshua Barney

